

114 HRES 911 IH: Expressing appreciation during “Domestic Violence Action Month” to all the providers of services in the Second District of Washington state that work tirelessly to end the scourge of domestic violence and to provide education, shelter and assistance to victims of domestic violence.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 911IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Larsen of Washington submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing appreciation during Domestic Violence Action Month to all the providers of services in the Second District of Washington state that work tirelessly
			 to end the scourge of domestic violence and to provide education, shelter
			 and assistance to victims of domestic violence.
	
 Whereas the Federal Government should continue to recognize and support programs designed to end domestic violence in the United States;
 Whereas on a single day in 2014, Washington domestic violence programs served 1,930 victims/survivors and 549 were turned away due to a lack of resources;
 Whereas in 2014, intimate partners perpetrated almost 20 percent of aggravated assaults and over 32 percent of simple assaults;
 Whereas intimate partners were responsible for 41 percent of abductions in the State of Washington in 2014;
 Whereas an estimated 28.3 percent of Washingtonian women will face stalking victimization in their lifetime;
 Whereas in 2015, there were 54 domestic violence fatalities in Washington state; Whereas in 2015, 73 percent of all perpetrators used a firearm to commit domestic violence homicides;
 Whereas several organizations and tribes in the Second District of Washington state work to protect victims of domestic violence and deserve to be recognized;
 Whereas Citizens Against Domestic and Sexual Abuse in Island County was established in 1979, and works to help victims of sexual and domestic abuse, educate the public, and develop programs to help prevent abuse in the future;
 Whereas Citizens Against Domestic and Sexual Abuse also operates an emergency shelter, Marjie’s House, for women and children who have experienced intimate partner domestic violence;
 Whereas Domestic Violence Services (DVS) of Snohomish County was established in 1976 and provides comprehensive domestic violence services, including emergency shelter and awareness programs;
 Whereas Domestic Violence and Sexual Assault Services (DVSAS) has served Whatcom County for decades, providing accessible housing and support services and empowering victims and survivors while offering safe housing and the possibility of a new life;
 Whereas Lummi Victims of Crime (LVOC) offers sexual assault and domestic violence services and is a 24-hour response service for the community;
 Whereas LVOC has been serving the Lummi Nation, any federally enrolled tribal member, and the greater Whatcom County area for 25 years;
 Whereas Tulalip Tribes’ Legacy of Healing Advocacy Center and Safe House promotes “a safe, healthy and non-violent community for non-offending tribal members and their families by providing education, survivor advocacy and accountability through a coordinated community response” and offers programs in crisis intervention, advocacy, transitional housing, and counseling;
 Whereas the Swinomish Tribe has a domestic violence shelter to offer refuge to abused individuals; Whereas the Swinomish Tribe works on giving victims employment and training skills to get back on their feet;
 Whereas Skagit Domestic Violence and Sexual Assault Services (DVSAS) has been serving Skagit County since 1979;
 Whereas Skagit DVSAS is working to end domestic violence and sexual assault through awareness and education;
 Whereas Domestic Violence and Sexual Assault Services of the San Juan Islands provides advocacy based counseling, child care, housing assistance, and other types of services necessary to get people into a better and safe life; and
 Whereas these organizations and tribes in the Second District of Washington state should be recognized for the work they do every day to help others in need: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Domestic Violence Action Month;
 (2)encourages all people in the United States to take action against domestic violence in their communities and across the Nation; and
 (3)supports the work of the dedicated staff of tribes and organizations of Washington state and nationally that work tirelessly to end the scourge of domestic violence and to provide education, shelter and assistance to victims of domestic violence.
			